Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/575,449 is being allowed in view of the proper terminal disclaimers filed on March 10, 2021, and since none of the prior art of record teaches or fairly suggests a method for separating and analyzing a target analyte in a sample comprising introducing a sample into a first chamber on a cartridge, wherein the first chamber comprises a first liquid phase containing a magnetic particle which binds to a target analyte in the sample to form a complex, attracting the complex in the first liquid phase with a magnetic source, transferring the complex from the first chamber to a passage containing a gas phase that separates the first chamber from a second chamber by moving the magnetic source relatively to the cartridge while attracting the magnetic particle to the moving magnetic source, transferring the complex from the passage into a second chamber by moving the magnetic source relatively to the cartridge while attracting the magnetic particle with the moving magnetic source, wherein the second chamber contains a second liquid phase having a labeled substance therein which labels the complex on the magnetic particle, transferring the labeled complex from the second chamber into a third chamber by moving the magnetic source relatively to the cartridge while attracting the magnetic particle with the moving magnetic source, wherein the third chamber contains a third liquid phase having a substrate therein which reacts with the labeled complex to form a detectable signal, and detecting the sample based on the detectable signal in the third chamber. The closest prior art to Shindo et al (JP 08-240596) does not teach or fairly suggest moving a magnetic source relative to a cartridge while also attracting a magnetic particle having a target substance bound thereto with the moving magnetic source since in Shindo et al, the magnetic particles are moved between chambers in the cartridge by raising and lowering the magnet to first attract the magnetic particles in a first chamber by lowering the magnet adjacent to the first chamber and then dropping the magnetic particles towards a second chamber in the cartridge when the magnet is raised away from the cartridge so that the magnetic particles are no longer attracted to the magnet. When the magnet taught by Shindo et al is moved relative to the cartridge between the first and second chambers (i.e. moved horizontally relative to the chamber), the magnetic particle is not attracted to or attached to the magnet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The status of claims 1-20 as canceled was omitted in the response filed on March 20, 2021. However, claims 1-20 were previously canceled in the preliminary amendment filed on September 19, 2019. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 16, 2021